Citation Nr: 0212260	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  98-03 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than February 28, 
1994, for a 100 percent disability rating for service-
connected post-traumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In September 2000, the Board issued a decision on the issue 
listed on the front page of this decision.  The Board also 
remanded the claim for the purpose of obtaining additional 
information on the issues of:

1.  Entitlement to service connection for 
hemorrhoids.

2.  Entitlement to service connection for 
peptic ulcer disease.

3.  Entitlement to service connection for 
tinea cruris, tinea pedis, and Lichen's 
simplex chronicus claimed on a direct 
basis as well as residuals of exposure to 
chemical dioxins while in service.

4.  Whether new and material evidence has 
been submitted sufficient to reopen a 
claim for service connection for the 
residuals of a left knee injury.

The Board, in its decision of September 2000, denied the 
veteran's claim for an earlier effective date.  The veteran 
was notified of that decision and he appealed the Board's 
action to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court).  The Court vacated the 
portion of the Board's decision that denied an effective date 
earlier than February 28, 1994, for a 100 percent disability 
evaluation for PTSD, and remanded the case to the Board for 
compliance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). 

[When the veteran perfected his appeal, he was originally 
represented by Mr. James W. Stanley, Jr.  The VA revoked Mr. 
Stanley's authority to represent VA claimants in October 
2001.  The veteran was notified of this action and he was 
given the opportunity to obtain another representative.  The 
veteran declined representation and has continued this appeal 
before the Board.]


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal.

2.  Prior to February 28, 1994, it was not factually 
ascertainable that the veteran's PTSD caused more than 
considerable social and industrial impairment.


CONCLUSION OF LAW

An effective date earlier than February 28, 1994, for the 
assignment of a schedular rating greater than 50 percent for 
PTSD, is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.400 (2001); 38 C.F.R. §§ 
4.16(a); 4.132, Diagnostic Code 9203 (effective prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come before the Board requesting that an 
earlier effective date be assigned for the awarding of a 100 
percent disability evaluation for PTSD.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); see Duty to Assist Regulations for 
VA, 66 Fed. Reg. 45,620- 45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Id.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the evidence 
required to substantiate his claim for an earlier effective 
date in the statement of the case dated February 1998 and the 
since-vacated Board decision of September 2000.  The Board 
concludes that the discussion in the statement of the case 
and the now-vacated Board decision adequately informed the 
veteran of the evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
has submitted numerous statement and proffered testimony 
before an RO hearing officer in conjunction with his claim.  
VA has not been given notice by the veteran of relevant 
available medical or other evidence that might be attained by 
the VA for the processing of this claim.

Additionally, during the RO hearing testimony the veteran had 
the opportunity to explain in detail his contentions.  The 
hearing officer asked if the veteran had any additional 
information he wished to submit or any additional contentions 
he wanted to make.  His response was negative.  Additionally, 
the veteran through his previous representative also 
proffered written statements detailing the veteran's claim.  
The representative did not suggest or insinuate that other 
evidence was available to support the veteran's claim.  The 
representative also did not indicate that further development 
was required.  In May 2002, the Board notified the veteran 
that he should submit any additional evidence that would 
support his claim before the Board would proceed to re-
adjudicate.  The veteran did not submit any additional 
evidence.  Thus, since all relevant evidence has been 
gathered and no evidence has been identified that either the 
veteran or VA could attempt to attain, there is no need for 
further development.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly required the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

The veteran was originally granted service connection for 
PTSD in January 1991; the veteran was assigned a 10 percent 
disability rating, effective June 20, 1990.  In October 1991, 
the veteran received a 100 percent temporary rating as a 
result of treatment received.  The temporary rating was in 
effect from August 5, 1991, to October 1, 1991.  Two months 
later, in December 1991, the RO issued another rating 
decision in which the PTSD evaluation was increased from 10 
to 30 percent.  The effective date of the increase was 
October 1, 1991.  

Then in March 1993, the RO granted another 100 percent 
temporary rating due to hospitalization for PTSD.  The 
temporary rating was for the period of October 19, 1992, to 
January 1, 1993.  After the beginning of 1993, the veteran's 
rating was returned to a 30 percent evaluation.  The RO, in 
an action dated December 1993, modified the veteran's 
disability rating.  The RO determined that a 50 percent 
evaluation was warranted, beginning January 1, 1993.  

A rating decision in June 1994 increased the schedular 
evaluation for PTSD from 50 percent to 100 percent, and the 
RO assigned an effective date of February 28, 1994, for the 
100 percent evaluation.  The rating was based, in part, upon 
the application of 38 C.F.R. § 4.16(c) (effective prior to 
November 7, 1996).  A rating decision in February 1998 found 
that the 100 percent evaluation for PTSD should also be 
considered permanent as of February 28, 1994, and granted a 
claim of entitlement to dependents' educational assistance, 
effective February 28, 1994.  The veteran has contended that 
an earlier effective date for his 100 percent schedular 
rating for PTSD should be assigned.

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a) (West 1991); see Mitscher v. West, 13 Vet. App. 123, 
127 (1999).  A "claim" is defined in the VA regulations as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2001).  An 
informal claim is "[a]ny communication or action indicating 
an intent to apply for one or more benefits."  38 C.F.R. 
§ 3.155(a) (2001).  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by VA or uniformed 
services will be accepted as an informal claim for increased 
benefits or an informal claim to reopen.  38 C.F.R. § 3.157 
(2001).  VA must look to all communications from a claimant 
that may be interpreted as applications or claims - formal 
and informal - for benefits and is required to identify and 
act on informal claims for benefits.  Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(1)-(2) (2001); Harper v. Brown, 
10 Vet. App. 125 (1997).  In Harper, it was noted that 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  Id.  In Harper the Court further noted that 
the phrase "otherwise, date of receipt of claim" in 38 
C.F.R. § 3.400(o)(2) provides the applicable effective date 
when a factually ascertainable increase occurred more than 
one year prior to receipt of the claim for increased 
compensation.  Id.  See also Hazan v. Gober, 10 Vet. App. 511 
(1997).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. § 
3.1(r) (2001).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to one year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to one year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within one year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2001) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2001) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2001) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2001).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2001).

On VA psychiatric examination in November 1990, the veteran 
exhibited anxiety and depression.  His insight and judgment 
were good and the diagnoses included PTSD.  It was commented 
that psychiatric hospitalization was not indicated at 
present.  During an August-September 1991 VA hospitalization, 
the veteran exhibited increased depression, anxiety, anger 
with poor control and easy distractibility.  During therapy, 
the veteran worked on his substance abuse and anger control 
problems.  At time of discharge, he was expressing neither 
homicidal nor suicidal ideation and it was commented that he 
could resume pre-hospital activities.  On VA psychiatric 
examination in November 1991, the veteran again exhibited 
anxiety and depression; insight was superficial and judgment 
was fair.  It was estimated that the veteran was moderately 
to severely impaired.  

During an October 1992-December 1992 VA hospitalization, the 
veteran exhibited nightmares, olfactory hallucinations, anger 
and increased startle response.  It was reported that at 
work, he had control problems, but his supervisor was 
sympathetic and found work away from coworkers.  He had 
worked at the highway department for one year and lived with 
his girlfriend and four children.  His GAF was 55.  The 
veteran made only limited progress in treatment, but was not 
a danger to himself or others and able to resume pre-hospital 
activities at the time of his hospital discharge.  

A request by the veteran for paragraph 29 benefits due to 
hospitalization for his PTSD, which was received at the RO on 
February 1, 1993, was accepted by the RO as the date of claim 
for increased compensation for PTSD.

By rating decision of March 1993, the veteran was assigned a 
temporary total (100 percent ) rating under paragraph 29 
effective from October 19, 1992, the date of his VA hospital 
admission, and a 30 percent rating from January 1, 1993.  The 
veteran appealed the 30 percent rating.  During the pendency 
of his appeal, the RO, by rating decision of December 1993, 
increased the assigned rating for the veteran's service-
connected PTSD from 30 percent to 50 percent, effective 
January 1, 1993.  The veteran continued his appeal for an 
increased rating.  Subsequently, as noted above, the RO in a 
rating decision in June 1994, increased the schedular 
evaluation for PTSD from 50 percent to 100 percent, and the 
RO has assigned an effective date of February 28, 1994, for 
the 100 percent evaluation.

During the pendency of the veteran's claim for an increased 
evaluation for PTSD (from date of claim in February 1993 to 
grant of the 100 percent rating in June 1994), the schedular 
criteria for rating PTSD were set forth at 38 C.F.R. § 4.132 
(1994), Diagnostic Code 9411.  (The criteria for rating 
psychiatric disability was revised, effective November 7, 
1996, after a 100 percent evaluation was assigned for the 
veteran's PTSD).

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 
9411, provided that a 50 percent evaluation was warranted for 
PTSD where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and where the reliability, flexibility, and efficiency levels 
were so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
rating required that the ability to establish and maintain 
effective or favorable relationships with people be severely 
impaired and that the psychoneurotic symptoms be of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation required that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must have been demonstrably unable 
to obtain or retain employment.

The Board notes that, during the pendency of the veteran's 
claim for an increased rating for PTSD, a regulation provided 
that in a case in which the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1996).  In addition, the Court 
held that the criteria in 38 C.F.R. § 4.132, Diagnostic Code 
9411, for a 100 percent rating for PTSD were each independent 
bases for granting a 100 percent evaluation and that, 
whenever unemployability was caused solely by a service 
connected mental disorder, a 100 percent schedular rating was 
warranted.  Johnson v. Brown, 7 Vet. App. 95 (1995).

The Board finds no basis for assigning a higher schedular 
rating for any period prior to February 1994.  The treatment 
records dated from 1990 to 1992 reflect psychiatric 
impairment, but the disability was not shown to be 
considerable or nearly approximate the criteria for a 50 
percent rating, much less a 70 percent or total schedular 
rating.  It was primarily manifested by anger, depression and 
anxiety, but the veteran retained relatively good control and 
maintained a level of insight and judgment.  Review of the VA 
hospital discharge summary report, dated in December in 1992, 
indicated that at admission the veteran was employed with the 
state highway department, where he was having difficulty 
relaxing and relating to coworkers.  He was currently living 
with his girlfriend.  He had sleep difficulties due to 
nightmares and hallucinations associated with flashbacks.  He 
was oriented with goal-directed process and logical thinking.  
His judgment and insight were described as good.  At the time 
of discharge from the inpatient program, the veteran was 
judged to have made only limited progress during his stay.  
His difficulty with PTSD symptoms had been exacerbated by 
family problems.  He was encouraged to continue in outpatient 
therapy at the Veteran Center.  At discharge he was noted to 
be "ready to resume his pre-hospitalization level of 
activity".  A current Global Assessment of Functioning (GAF) 
score of 55 was assigned, which denotes moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 12 (3rd 
ed. revised, 1987).

Lay statements from his girlfriend and friends, dated in 
January and February 1993, indicated that the veteran's 
condition seemed to be worsening.  He had trouble sleeping, a 
quick temper, trouble in crowds and with Vietnamese people.

During a personal hearing conducted in May 1993, the veteran 
indicated that he was still employed full-time with the state 
as a flagman on a construction crew.  He had difficulty 
socializing with others, including his four children.  He 
experienced nightmares and difficulty sleeping, and 
flashbacks several times a week.

Report of VA psychiatric examination conducted in June 1993, 
noted that the veteran continued to take medication for his 
PTSD symptoms and also met with a counselor at the Vet Center 
once a month.  Subjective complaints included nightmares, 
hallucinations, isolation, problems trusting people, 
nervousness and agitation, difficulty sleeping, quick temper, 
and trouble getting along with others.  He was currently 
still employed with the state highway department.  He felt 
that his co-workers talked about him.  He avoided things that 
reminded him of the war - people, crowds, and Vietnamese 
people.  On mental status examination the veteran's speech 
was normal.  Mood showed periods of depression.  Thought 
processes were normal and memory good.  He was well oriented 
in time, place, and person; he was quite alert.  The examiner 
found no hallucinations other than that he reported sometimes 
hearing Vietnamese voices.  There was no evidence of 
delusions or schizophrenic trends.  There was depression and 
anxiety.  Insight was superficial.  Judgment was good.  He 
had no suicidal ideation.  He had some homicidal feeling but 
made no attempts.  The examiner did not believe him to be in 
need of psychiatric hospitalization.  The final diagnosis was 
PTSD, chronic delayed.

A written statement from the staff social worker for the 
PTSD/Substance Abuse Unit (PSU) at the local VA Medical 
Center (VAMC), dated August 9, 1993, indicated that she had 
been associated with the veteran in this capacity since 
August 1991.  Although the veteran remained employed with the 
state highway department, he reported increased difficulty 
with peers on the job.  He was feeling increased anxiety 
about his ability to maintain his job.  He had been involved 
in a physical altercation with a car salesman during the past 
year.  The veteran's sleep disturbances continued to be one 
of his most severe symptoms.  He also reported problems with 
startle response, dysphoria, loss of temper, poor 
concentration, irritability, and isolation.  He also reported 
flashbacks.  The only observed area of improvement was the 
veteran's continued abstinence from the use of alcohol.

VA hospital summary report dated later in August 1993, noted 
that the veteran was admitted from August 17 to August 31, 
1993, under the acute admission program, with reported 
increased anxiety and general exacerbation of PTSD symptoms 
of sleep disturbance, frequency of nightmares and daytime 
flashbacks.  He denied suicidal or homicidal ideation, and 
delusions, illusions, or hallucinations.  It was noted that 
he had married in June and was still employed with the state 
highway department.  On mental status examination his affect 
was anxious and mildly constricted.  Thought content was 
negative for delusions, illusions, or hallucinations.  He was 
fully oriented.  He was admitted for adjustment of his 
medication and stabilization of symptoms of PTSD.  At 
discharge he appeared to have stabilized and he was 
considered ready to resume his pre-hospitalization level of 
activities.  A GAF score of 45 was assigned; this score 
denotes serious symptoms or serious impairment in social, 
occupational, or school functioning.  The American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 12 (3rd ed. revised, 1987).

Report of VA psychiatric examination conducted in December 
1993, indicated that the veteran was currently taking 300 
milligrams Trazodone and some other unidentified medications.  
He continued to be followed at the Mental Hygiene Clinic.  
The veteran complained that he believed he was "little bit 
worse."  He reported a "hair-trigger temper", and being 
irritable and difficult to get along with.  He reported 
considerable frustration at work, and that he was missing 
almost as many days as he showed up.  He stated that his co-
workers made depressing statements about him and he was 
frustrated because he seemed unable to learn anything new.  
He continued to work on the construction crew but no longer 
was allowed to drive because of his medication use.  
Subjective PTSD symptoms included nightmares two to three 
times a week, frequent intrusive thoughts, a startle 
response, and crowd avoidance.  He reported being married 
about six months but spent more time at his mother's house 
because he and his wife argued.  

On the mental status examination, the veteran was found to 
converse readily with the examiner with good eye contact.  
His mood was generally depressed with some anxiety noted as 
well.  Affect was appropriate to content.  Thought processes 
and associations were logical and tight, and there were no 
loosening of associations noted; nor was there any evidence 
of confusion.  No gross impairment of memory was observed and 
he was oriented times three.  Hallucinations were not 
complained of and no delusional material was noted.  His 
insight and judgment were adequate.  The final diagnosis was 
PTSD, chronic; the examiner did not find the veteran to be in 
need of psychiatric hospitalization at the time of the 
examination.

As noted above, in a subsequent rating decision dated in 
December 1993, the RO increased the veteran's disability 
rating for PTSD from 30 percent to 50 percent effective from 
January 1, 1993, the date of expiration of the temporary 100 
percent rating due to VA hospitalization from October 19, 
1992 to December 2, 1992.

A written memorandum to the veteran's supervisor at his job, 
dated January 12, 1994, from the veteran's two treating 
psychiatrists at the VAMC, indicated that the veteran 
continued to require medications to relieve his PTSD 
symptoms.  It was acknowledged that these medications had 
caused drowsiness, thus causing problems for the veteran at 
his job.  The veteran was scheduled to enter an inpatient 
PTSD rehabilitation unit on February 28, 1994, and it was 
hoped that his medication difficulties could be resolved 
while hospitalized so that they would not impair his job 
performance thereafter.

A written response from the veteran's job supervisor, dated 
January 13, 1994, indicated his understanding that the 
veteran was to continue on his current medication until he 
could be admitted for the rehabilitation treatment.  However, 
the supervisor further stated that due to the veteran's job 
duties; he did not feel that the veteran could perform these 
duties while on a medication that would cause drowsiness.

VA hospital summary report indicated that the veteran was 
admitted from February 28, 1994 to April 8, 1994, for the 
inpatient PTSD rehabilitation treatment program.  At 
admission he was noted to have recurrent nightmares, 
hallucination, intrusive daily thoughts, increased avoidance 
and isolation tendencies, excess hyperarousable state, 
exaggerated startle reflex, and decreased sleep.  He also 
reported increased marital stress although he continued to 
live with his spouse of approximately one year.  He also 
reported increased problems while working with increased 
hostility and aggressiveness and alienation from peers.  He 
was on a 2 1/2 month leave from his job.  During 
hospitalization his medications were increased.  For 
instance, his Trazodone dosage was increased from 100 mg. to 
400 mg.  At time of discharge, he was not suicidal or 
homicidal and seemed to be in much better control of his 
anxiety and stress.  However, the program leaders felt that 
although he would do fairly well in low stress environments - 
"this could easily fall apart in environments involving 
larger groups of people".  A current GAF score of 45 was 
assigned.

During this admission, the veteran's VA psychologist, J. 
Baldwin, Ph.D., provided a letter to the veteran's attorney, 
dated March 31, 1994, in which it was stated that the veteran 
was "being treated with medications that cause drowsiness 
and thus affect his ability to work."  The VA psychologist 
further stated that the veteran was unemployable "at this 
time."

The Board finds that prior to admission to a VAMC on February 
28, 1994, the veteran was not virtually isolated in the 
community, and so that basis for a 100 percent rating for 
PTSD had not been demonstrated.  There were no findings 
indicative of inappropriate behavior or any finding of any 
loss of contact with reality to support a finding that the 
veteran's psychoneurotic symptoms were so severe that he was 
bordering on repudiation of reality and inability to behave 
maturely in his daily activities; therefore, that basis for a 
100 percent rating for PTSD also had not been demonstrated.  
Finally, the Board finds that the veteran was not 
demonstrably unable to obtain or retain employment as he 
remained working full-time with the state highway department, 
although admittedly with increasing difficulty, until the 
VAMC admission on February 28, 1994.

The Board further finds that from January 1, 1993 to February 
28, 1994, the veteran's PTSD symptoms were more analogous to 
the criteria for a 50 percent rating than that required for a 
higher rating under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1994).  The findings of the June 1993 VA examination, the 
August 1993 VA hospital summary report, and the December 1993 
VA examination all show that the veteran was experiencing 
increased anxiety and more difficulty relating to his peers 
at work and wife at home.  However, the veteran himself in 
December 1993, described the increased symptoms as only 
"little bit worse."  Furthermore, the objective findings on 
mental status examinations found that he continued to relate 
well and cooperatively with the interviewer, his thought 
processes and memory remained good and he continued to 
exhibit adequate insight and judgment.  Though he experienced 
increasing difficulty on the job, he remained working during 
this period.  Thus, the Board finds that the veteran's 
symptoms did not represent more than a considerable social 
and industrial impairment prior to February 28, 1994.  

In addition, the Board finds that the veteran's PTSD did not 
preclude the veteran from securing or following a substantial 
gainful occupation during this period from January 1, 1993 
and February 28, 1994, so as to meet the criteria for a 100 
percent evaluation under Diagnostic Code 9411 provided by 38 
C.F.R. § 4.16(c) (1996).  On VA examination in June 1993, the 
veteran described some problems with his peers at work but 
was still employed full-time.  The VA social worker, in 
August 1993, noted that the veteran remained employed but 
with reportedly increased difficulty with peers on the job.  
Likewise, the August 1993 hospitalization report noted mainly 
increased anxiety at admission, and at discharge he was able 
to resume pre-hospitalization activities.  Increased 
difficulties and missed days from work were noted in December 
1993, but the veteran remained employed.  

Therefore, the Board concludes that it was not factually 
ascertainable prior to February 28, 1994, the date that the 
RO received the veteran's claim for an increased evaluation, 
that the criteria for an evaluation in excess of 50 percent 
for PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996) had been met.  For the reasons stated above, 
entitlement to an effective date earlier than February 28, 
1994, for assignment of an evaluation of 100 percent for PTSD 
is not established.  38 C.F.R. § 3.400(o)(2) (2001).


ORDER

An effective date earlier than February 28, 1994, for the 
assignment of a 100 percent disability evaluation for PTSD, 
is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

